Exhibit 10.1
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 28, 2011, between Delta Petroleum
Corporation, a Delaware Corporation (“Borrower”) and Macquarie Bank Limited, as
the Administrative Agent for the Lenders to the Credit Agreement (defined below)
and as Issuing Lender for the Lenders. Capitalized terms used but not defined in
this Amendment have the meaning given them in the Credit Agreement.
Background
     A. Borrower, Lenders and Administrative Agent have previously entered into
that Third Amended and Restated Secured Credit Agreement dated December 29, 2010
(as amended, restated, modified or otherwise supplemented from time to time, the
“Credit Agreement”), for the purpose of making available to Borrower a senior
secured term loan for the purposes set forth in the Credit Agreement.
     B. Borrower, Lenders and Administrative Agent desire to modify certain
terms and conditions of the Credit Agreement.
     C. Lenders and Administrative Agent are willing to amend the Credit
Agreement pursuant to the terms and conditions of this Amendment.
Agreements
     In consideration of the mutual covenants of Borrower, Lenders and
Administrative Agent set forth in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each of
the parties, Borrower, Lenders and Administrative Agent agree as follows:
     1. Definitions. Appendix I referenced in Article I is amended by adding the
following definition in alphabetical order:
     “Second Amendment” means the Second Amendment to the Third Amended and
Restated Credit Agreement between Borrower, Lenders and Administrative Agent
dated as of June 28, 2011.
     2. Amendments.
     (a) Section 2.3 of the Credit Agreement is deleted in its entirety and
replaced with the following:
     Section 2.3 Availability and Purposes of Term Loan Advances.
     (a) Beginning on the Closing Date, and continuing through the applicable
Commitment Termination Date, up to

 



--------------------------------------------------------------------------------



 



$15,000,000 is available under the Term Loan and shall be used by Borrower in
accordance with Section 5.9 and as follows:
               (i) to repay amounts Advanced under the Revolving Loan;
               (ii) to pay costs incurred by Borrower in connection with the
drilling and completion of Wells and other development activities on Borrower’s
Oil and Gas Properties; and
               (ii) for any other purpose Approved by Administrative Agent.
     (b) Beginning on the Closing Date, and subject to the Approval by
Administrative Agent and Required Lenders of a new Development Plan, and any
subsequent modifications of such Development Plan pursuant to Section 2.4(a),
and continuing through the applicable Commitment Termination Date, amounts
beyond the $15,000,000 set forth in Section 2.3(a) above made available under
the Term Loan shall be used by Borrower in accordance with Section 5.9 and as
follows:
               (i) to pay costs incurred by Borrower in connection with the
drilling and completion of Wells and other development activities included on
such Development Plan, in each instance pursuant to an AFE Approved by
Administrative Agent; and
               (ii) for any other purpose Approved by Administrative Agent.
     3. Reduction of Borrowing Base. Borrower, Lenders and Administrative Agent
agree that effective on the date of this Amendment, as first set forth above,
the Borrowing Base available under the Revolving Loan is $18,000,000.
     4. Conditions to Effectiveness of this Amendment. Notwithstanding the other
conditions to the making of any Advance under Article III of the Credit
Agreement, the following additional conditions apply to the effectiveness of
this Amendment:
     (a) Borrower will execute and deliver to Administrative Agent the following
documents, each in form and substance acceptable to Administrative Agent:
     (i) this Amendment;
     (ii) any other document necessary or convenient in the opinion of
Administrative Agent or its counsel to give effect to the modifications to the
Credit Agreement contemplated by this Amendment;

2



--------------------------------------------------------------------------------



 



     (b) the Closing (as defined therein) of the Purchase and Sale Agreement,
dated June 15, 2011 (the “PSA”) by and between Borrower and Wapiti Oil & Gas,
L.L.C.;
     (c) the termination of the Hedge Contracts set forth on Schedule I attached
hereto; and
     (d) Administrative Agent will execute and deliver to Borrower partial
releases of Liens for Properties which are the subject of the PSA.
     5. Reaffirmation of Representations and Warranties, Additional
Representations and Warranties. Borrower, to induce Lenders to enter into this
Amendment, hereby reaffirm, as of the date hereof (except to the extent the
previous representations and warranties speak as to a certain date), its
representations and warranties contained in the Credit Agreement and in all
other documents executed pursuant thereto, and additionally represent and
warrant as follows:
     (a) The execution and delivery of this Amendment and the performance by
Borrower of its obligations under this Amendment are within the power of
Borrower, have been duly authorized by all necessary company action, have
received all necessary governmental approvals (if any shall be required), and do
not and will not contravene or conflict with (i) any provision of law applicable
to Borrower or any Guarantor, (ii) any of the respective certificates or
articles of incorporation, bylaws, limited liability company agreements, or
other similar governance documents of Borrower or any Guarantor, or (iii) any
agreement binding upon Borrower or any Guarantor or any of their respective
assets.
     (b) This Amendment represents the legal, valid and binding obligations of
Borrower enforceable against it in accordance with its terms except as
enforceability may be limited by applicable laws relating to bankruptcy,
insolvency or reorganization or relief of debtors and by general equitable
principles.
     6. Ratification of Liens and Security Interests. Borrower hereby
acknowledges and ratifies the existence and priority of the Liens granted by
Borrower in favor of Lender in and to the Collateral and represents, warrants
and covenants that such liens and security interests are valid, existing and in
full force and effect.
     7. Miscellaneous. The Credit Agreement, as amended hereby, supersedes all
prior agreements (written or oral) between Borrower and Lenders with regard to
the subject matters hereof. This Amendment is a Loan Document. Except as
affected by this Amendment, the Loan Documents are unchanged and continue in
full force and effect. However, in the event of any inconsistency between the
terms of the Credit Agreement as amended by this Amendment and any other Loan
Document, the terms of the Credit Agreement will control and the other document
will be deemed to be amended to conform to the terms of the Credit Agreement.
All references to the Credit Agreement will refer to the Credit Agreement as
amended by this Amendment and any other amendments properly executed among the
parties. Borrower and each of the Guarantors agree that all Loan Documents to
which they are a party (whether as an original signatory or by assumption of the
Obligations) remain in full force and effect and continue to evidence their
legal, valid and binding obligations enforceable in accordance with their terms
(as the same are affected by this Amendment or are amended in connection with
this Amendment). Borrower releases Lenders and Administrative Agent from any
liability for

3



--------------------------------------------------------------------------------



 



actions or failures to act in connection with the Loan Documents prior to the
date of this Amendment. No course of dealing among Borrower and Lender or any
other Person will be deemed to have altered or amended the Credit Agreement or
affected either Borrower’s or Lender’s right to enforce the Credit Agreement as
written. This Amendment will be binding upon and inure to the benefit of each of
the undersigned and their respective successors and permitted assigns.
     8. Form. Each agreement, document, instrument or other writing to be
furnished to Lender under any provision of this instrument must be in form and
substance satisfactory to Lender and its counsel.
     9. Multiple Counterparts. This Amendment may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which
constitute, collectively, one instrument; but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart. It shall not be necessary for Borrower and Lenders to execute
the same counterpart hereof so long as Borrower and Lenders each execute a
counterpart hereof. For purposes of this Amendment, an electronic copy of any
party’s signature to this Amendment shall be deemed an original signature.
     10. GOVERNING LAW. THIS AMENDMENT AND ALL TRANSACTIONS PROVIDED FOR IN THIS
AMENDMENT WILL BE GOVERNED BY, INTERPRETED AND CONSTRUED UNDER AND ENFORCED
PURSUANT TO THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF
LAWS PROVISIONS.
     11. FINAL AGREEMENT. THE LOAN DOCUMENTS, AS AMENDED BY OR IN CONNECTION
WITH THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[The next pages are the Signature Pages]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment on the date
first set forth above.

            BORROWER:

DELTA PETROLEUM CORPORATION,
a Delaware corporation
      By:   /s/ Kevin K. Nanke       Name:   Kevin K. Nanke       Title:    CFO
   

Signature Page to Second Amendment to Third Amended
and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment on the date
first set forth above.

            LENDER and ADMINISTRATIVE AGENT:

Macquarie Bank Limited,
a Bank incorporated in accordance with
the laws of Australia
      By:   /s/ Katie Choi       Name:   Katie Choi        Title:   Division
Director
Macquarie Bank Limited              By:   /s/ Robert McRobbie         Name:  
Robert McRobbie        Title:   Division Director
Legal Risk Management      

Signature Page to Second Amendment to Third Amended
and Restated Credit Agreement

 